IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-40355
                          Summary Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

NELSON LEWIS PETERSON,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:98-CR-40-2
                       - - - - - - - - - -

                          November 18, 1999

Before POLITZ, DAVIS, and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Nelson Lewis Peterson has moved

for leave to withdraw and filed a motion and brief as required by

Anders v. California, 386 U.S. 738 (1967).      Peterson has not

filed a response to the instant motion.      Our independent review

of the motion, brief, and record discloses no nonfrivolous issue

for appeal.    Accordingly, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and the appeal is DISMISSED.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.